I respectfully dissent from the conclusion of the majority in the foregoing opinion. Since 1911, our primary election statutes have been a part of our election machinery, applicable to nomination and election of judges of the supreme and superior courts, to fill vacancies as well as for full *Page 528 
terms. Chapter 101, Laws of 1911, p. 489; Laws of 1919, p. 199; Laws of 1921, p. 373; Laws of 1925, Ex. Ses., p. 66; Laws of 1927, p. 140; Rem. Comp. Stat., § 5212; Rem. 1927 Sup., § 5212. It is true, as stated in the majority opinion, we find in Rem. Comp. Stat., § 5178, relating to primary elections, the words:
"This act shall not be held to refer to special elections for filling the vacancies of unexpired terms, . . ."
But that was the law as enacted by ch. 82, Laws of 1909, p. 169. These later acts, as I read them, plainly supersede that provision, in so far as nomination and election of judges of the supreme and superior courts are concerned. In other words, these later acts make our primary election statutes applicable to the filling of vacancies in unexpired terms of judges of those courts. I do not understand the majority opinion to hold to the contrary in its general result.
While our constitution and general statutes call for the holding of elections to fill vacancies in the office of judges of the supreme and superior courts "at the next succeeding general election," such constitutional and statutory provisions, in my opinion, mean simply that such election shall be held only when there is time, following the occurrence of the vacancy, to set in motion the statutory prescribed election machinery, which, I think, under our present statutes, includes primary election machinery. Our primary election statutes, manifestly, were enacted to the end that their prescribed method of nominating candidates, and having the names of the successful candidate or candidates printed upon the final election ballot, would be in furtherance of a fairer expression of the voters than a final election without any primary election. If there be necessity to here notice any probable reason for such legislation, it is readily found in the fact that *Page 529 
there are several hundred thousand voters within the state. I am of the opinion that, there not being sufficient time, following the occurrence of the vacancy in question, to hold a primary election preceding the next general election, there was no legal warrant for the holding of such election.
BEALS, J., concurs with PARKER, J.